United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Bragg, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-761
Issued: June 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2015 appellant, through counsel, filed a timely appeal from a January 6,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant’s collapse at work and cardiac arrest on October 16, 2012
was in the performance of duty within the meaning of FECA.
On appeal counsel asserts that in its January 6, 2015 decision OWCP improperly
concluded that an expert opinion regarding appellant’s cardiac arrest was equivocal.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board. In a March 21, 2014 decision, the Board
found that appellant had not sustained an injury in the performance of duty on October 16, 2012
and that she had not established a stress-related condition due to the accepted employment factor,
that her job duties as a dispatcher included interacting with the public in emergency and stress
situations.2
On November 18, 2014 appellant, through counsel, requested reconsideration and
submitted an undated correspondence report from Dr. Rommel, an attending Board-certified
internist.3 In that report he stated that he had been treating appellant since October 17, 2012
following her cardiac arrest at work. Dr. Rommel noted that after testing she was found to have
a prolonged QT and genetic testing demonstrated a mutation consistent with congenital long QT
syndrome. He advised that the mutation was associated with increased cardiac events, especially
with exercise and auditory stimulation. Dr. Rommel concluded that it was reasonable to assume
that appellant’s cardiac arrest was due to an undiagnosed genetic abnormality, and that “her
arrest could have come from an auditory stimulation while at work.” He advised that she
remained at increased risk for a cardiac event due to her genetic condition.
In a merit decision dated January 6, 2015, OWCP found Dr. Rommel’s opinion
speculative and denied modification of prior decisions.
LEGAL PRECEDENT
It is a general rule that where an injury arises in the course of employment, occurs within
the period of employment, at a place where the employee reasonably may be and takes place
while the employee is fulfilling her duties or is engaged in doing something incidental thereto,
the injury is compensable unless it is established to be within an exception to the general rule.
One of the exceptions to the general rule is an idiopathic fall.4
An injury resulting from an idiopathic fall -- where a personal, nonoccupational
pathology causes an employee to collapse and to suffer injury upon striking the immediate
supporting surface, and there is no intervention or contribution by any hazard or special
condition of employment -- is not within coverage of FECA. Such an injury does not arise out of
a risk connected with the employment and is, therefore, not compensable. However, the fact that
the cause of a particular fall cannot be ascertained or that the reason it occurred cannot be
2

Docket No. 13-1640 (issued March 21, 2014). On October 16, 2012 appellant, a public safety dispatcher, fell
while walking from the break room and went into cardiac arrest. She was resuscitated and transported to Womack
Army Medical Center where she was stabilized. On October 17, 2012 appellant was transferred to University of
North Carolina Health Care, where she was diagnosed with long QT syndrome. She was discharged on
October 25, 2012. Appellant was treated by Dr. John Rommel, a Board-certified internist. Dr. Rommel advised that
appellant’s genetic cardiac condition could be triggered by stress and being startled.
3

Appellant had also submitted medical evidence describing a left shoulder and left knee condition, not relevant to
the instant appeal.
4

Roger Williams, 52 ECAB 468 (2001).

2

explained, does not establish that it was due to an idiopathic condition. If the record does not
establish that the particular fall was due to an idiopathic condition, it must be considered as
merely an unexplained fall.5 To properly apply the idiopathic fall exception to the premises rule,
there must be two elements present: a fall resulting from a personal, nonoccupational pathology,
and no contribution from the employment.6 OWCP has the burden of proof to submit medical
evidence showing the existence of a personal, nonoccupational pathology if it chooses to make a
finding that a given fall is idiopathic in nature.
While the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should
be expressed in terms of a reasonable degree of medical certainty.7
ANALYSIS
In its March 21, 2014 decision, the Board found that appellant had failed to establish a
stress-related condition causally related to the accepted factor of employment.8 Because
appellant had not provided evidence regarding this issue with the November 18, 2014
reconsideration request, and because OWCP had not addressed it in the January 6, 2015 decision,
the matter is res judicata and not subject to further review by the Board absent further review by
OWCP.9 The remaining issues remain before the Board.
The Board finds that appellant failed to establish that her collapse on October 16, 2012 at
work were in the performance of duty within the meaning of FECA. In the report submitted on
reconsideration, Dr. Rommel found that appellant had genetic markers consistent with congenital
long QT syndrome and that this condition is associated with increased incidence of cardiac
events. He went on to surmise that appellant’s cardiac arrest was due to an undiagnosed genetic
abnormality and added that it was “reasonable that her arrest could have come from an auditory
stimulation at work.” This supposition is insufficient to meet her burden of proof. First,
Dr. Rommel couched his opinion in speculative terms, and the opinion of a physician supporting
causal relationship must not be speculative or equivocal. To be probative, an opinion should be
expressed in terms of a reasonable degree of medical certainty.10 Second, the record contains no
evidence that at the time of appellant’s cardiac arrest on October 16, 2012 she had been
subjected to any auditory stimulus. In fact, the witness statements indicate that she was walking
from the break room when she collapsed.11
5

M.M., Docket No. 08-1510 (issued November 25, 2008).

6

N.P., Docket No. 08-1202 (issued May 8, 2009).

7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Supra note 2.

9

David E. Newman, 48 ECAB 305 (1997); Hugo A. Mentink, 9 ECAB 628 (1958). A decision of the Board is
final upon the expiration of 30 days from the date of the decision. 20 C.F.R. § 501.6(d).
10

Supra note 8.

11

Supra note 2.

3

Dr. Rommel’s opinion lacks the probative value to establish that a work factor caused
appellant’s collapse and cardiac arrest on October 16, 2012. Moreover, there is no indication
that appellant struck anything while falling. Her fall on October 16, 2012 is idiopathic and
therefore noncompensable.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not sustain an injury in the performance of duty on
October 16, 2012.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

